Citation Nr: 1600775	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA RO that, in part, denied the benefit sought.

This appeal has previously been before the Board, most recently in August 2014, when it remanded the Veteran's claim.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has an eye disability.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  There is otherwise no indication that there is any additional relevant evidence that is available and not part of the claims file.

The Veteran received an examination addressing his claimed eye disorder in October 2014.  The Board concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal because the examiner reviewed the Veteran's claims file, considered the Veteran's contentions, and conducted a thorough examination of the Veteran's eyes.  The Veteran has not objected to the adequacy of this examination.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection

The Veteran contends that he has an eye disability as the result of active duty service.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Furthermore, congenital or developmental defects (such as refractive error of the eye) are not considered to be diseases or injuries for VA compensation and pension purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, absent a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service.

Upon review of the medical evidence of record, the Board acknowledges that the Veteran complained of symptoms relating to his eyes in service.  In May 1988, the Veteran was sprayed in the face, and he was diagnosed with rule out corneal abrasions.  In March 1990, the Veteran was poked in the eye and was diagnosed with subconjunctival hemorrhage.  

However, the weight of the evidence is against a finding that a chronic eye disability developed as a result of either incident.  In fact, the evidence of record does not show that the Veteran has manifested a chronic eye disability at any time since he filed his claim in September 2006.  The Board notes that the evidence does not show that the Veteran has sought medical treatment for eye dryness or redness since that time, and his subjective complaints have been vague.  For example, in September 2006, the Veteran stated that he had experienced redness and dryness in his eyes since May 1988.  In April 2008, the Veteran stated that he used eye drops to help with dryness.  

In an effort to assist him with his claim, the Veteran was provided with a VA eye examination in October 2014.  The examiner noted that the Veteran did not then have, nor had the Veteran ever had, an eye condition other than congenital or developmental errors of refraction.  The slit lamp and external eye examination addressing the lids, lashes, conjunctiva, sclera, cornea, anterior chamber, iris, and lens was normal.  The internal eye examination was normal bilaterally.  In summation, the examiner noted that no findings other than refractive error were noted in the examination.  While the Board acknowledges that the Veteran may complain of symptoms such as dryness of the eyes, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, the evidence must show the presence of a disability, not just subjective symptoms. 

To the extent that the Veteran claims to experience symptoms such as redness and dryness in the eyes, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of an eye disability at this time, particularly given the lack of complaint to clinicians of symptoms relating to his eyes.  

As described, the weight of the evidence is against granting service connection for an eye disability, and the claim is denied.
ORDER

Service connection for an eye disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


